Johnsen, J.,
dissenting separately.
We have previously reversed the convictions in the two companion cases of Macomber v. State, 137 Neb. 882, 291 N. W. 674, and Hastings v. State, p. 365, post, 293 N. W. 236, and I feel that this case should go back with the others for a new trial. There is so much feeling reflected in the records in all three cases, that I am of the opinion that the trial atmosphere bore a community stamp, which subordinated the charges involved. I do not believe that this stamp was removed by a mere transfer of the Thespian performance in this case from Lincoln county to McPherson county. The questions of local political and gambling control should by this time have cooled off sufficiently so that the trial can get down to a simple presentation of the facts that demon*347strate guilt. I have nothing but condemnation for the things with which the defendants are charged, but an accused’s civil rights still entitle him to something more than a hand ball game for a trial.